234 F.2d 694
Paul Raymer JACK, Sr., dba Paul Jack Construction Company,Bankrupt, Appellant,v.Elwood H. SHUSTER, Trustee in Bankruptcy of Paul RaymerJack, Sr., dba Paul Jack Construction Company, Appellee.
No. 12731.
United States Court of Appeals Sixth Circuit.
June 6, 1956.

Charles L. Moushey, Canton, Ohio, for appellant.
J. B. Blumenstiel, Alliance, Ohio, for appellee.
Before ALLEN and MARTIN, Circuit Judges, and STARR, District Judge.
PER CURIAM.


1
This appeal has been considered on the several briefs and the respective appendices of the appellant and the appellee;


2
And it appearing that upon substantial evidence the referee in bankruptcy sustained the specifications of objections to the discharge of the bankrupt filed by the trustee in bankruptcy;


3
And that the District Judge on certificate of review after consideration of all proceedings before the referee found that there is no cogent evidence of mistake or miscarriage of justice in respect of the referee's findings of fact and conclusions of law; that the referee's order is in conformity with the law decreed; that the order of the referee denying the discharge of the bankrupt should be affirmed, the petitions for review dismissed and the findings of the referee should be confirmed and adopted as the findings of the court;


4
And it being well settled that concurrent findings of the referee in bankruptcy and the District Judge will not be set aside on appeal on anything less than demonstration of plain mistake, In re Maki, 6 Cir., 18 F.2d 89.


5
And inasmuch as the concurrent findings of referee and Judge in the instant case are not clearly erroneous and are supported by substantial evidence upon the basis of which the discharge in bankruptcy was properly denied, the order of the District Court entered September 9, 1955, is affirmed.